OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^U,.
           ©FF8C8AL BUSSNESS Q^'K^^SS^
                                wv®mzz®s fXgg
                                          <?**f't^rBam
                                                  "^
           STATE OF TEXAS                                                ' nrNzi bowes

           PENALTY FOR            \ |3                    02 1R          3               ss
 2/4/2015 "WVATEUSE ^;Wf                                  0002003152     FEB09 2015
                                                          MAILED FROM ZIP CODE 7 8 701
 HARGROVE, MARCUS WAY^JB ,Tr,CtT5o.112-180-CR-A                     WR-81,965-04
                                                                                   W
 The Court has dismissed your application for wnt,of habeas corpus without written
 order; the sentence has been discharged See Exparte Harrington, 310 S.W 3d
 452 (Tex. Crim. App. 2010).              ' '

                                                                     Abel Acosta, Clerk (i
                             MARCUS WAYNE HARGROVE                        u tf
                                                                  #1920120




N3B                                                                                           \\